EXHIBIT 10.1

 

 

SUBSCRIPTION AGREEMENT

This Subscription Agreement ("Agreement") is executed in reliance upon the
transaction exemption afforded by Regulation D ("Regulation D") promulgated by
the Securities and Exchange Commission ("SEC") under the Securities Act of 1933,
as amended (the "Act").

This Agreement has been executed by the undersigned in connection with the sale
of investment units from TOR Minerals International, Inc., a Delaware
corporation (the "Company"), and __________________________________
("Subscriber"), (the "Offering").

This offer has been negotiated between the Subscriber and the Company.  The
Subscriber hereby offers to purchase and the Company offers to sell      
 unit(s) (such number of unit(s) hereafter referred to as the "Units") offered
in the Offering.  As the price of each Unit is $30,000, the total purchase price
for the Subscriber is                         (the "Purchase Price").  Each Unit
consists of 25,000 shares of the Company's common stock, par value $0.25
("Common Stock") and a warrant to purchase an additional 25,000 shares at an
exercise price of $2.00 per share.  This offer will remain open for 14 days
unless withdrawn by the Company in its sole discretion.

The Subscriber hereby represents and warrants to and agrees with the Company as
follows:

1.       Agreement to Subscribe: Purchase Price.

          Form of Payment.  Subscriber hereby tenders the Purchase Price for the
Units payable in cash via certified funds or wire transfer.

2.      Subscriber Representations; Access to Information; Independent
Investigation.

       A.     Subscriber represents and warrants to Company as follows:

 

(i)         Subscriber acknowledges that the purchase of the Units involves a
high degree of risk and affirms that it can bear the economic risk of acquiring
the Units, including the total loss of its investment.

 

(ii)        Subscriber understands that the Units are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
undertakings of Subscriber set forth herein in order to determine the
applicability of such exemptions and the suitability of Subscriber to acquire
the Units.

 

1

--------------------------------------------------------------------------------


(iii)       Subscriber is an "accredited investor" as that term is defined by
Rule 501 of Regulation D, by virtue of qualifying in one of the below
categories.  Subscriber is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments and
to make an informed decision relating thereto.

 

            As defined by Regulation D, an investor is generally an accredited
investor if the person comes within any of the following categories:

 

(1)        Any natural person whose individual net worth, or joint net worth
with that person's spouse, at the time of his purchase exceeds $1,000,000;

(2)        Any natural person who had an individual income in excess of $200,000
for each of the two most recent years, or joint income with that person's spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(3)        Any director or executive officer of the Company or any of its
subsidiaries; or

(4)        Any entity in which all of the equity owners are accredited
investors.

 

(iv)       In evaluating its investment, Subscriber has consulted its own
investment and/or legal and/or tax advisors.

   (v)        Subscriber is acquiring the Units for investment purposes. 

(vi)       Subscriber is not an underwriter of, or dealer in, the Units or the
Company's Common Stock; and Subscriber is not participating, pursuant to a
contractual agreement, in the distribution of the Units or the Company's Common
Stock.

 

(vii)      The foregoing representations and warranties are true and accurate as
of the date hereof, shall be true and accurate as of the date of the acceptance
by the Company of Subscriber's subscription and shall survive thereafter. 

2

--------------------------------------------------------------------------------


(viii)      The undersigned hereby agrees that the Company may insert the
following or similar legend on the face of the certificates evidencing the
shares underlying the Units and the shares underlying the Warrants in compliance
with the Act or state securities laws:

 

"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THE
SECURITIES ARE "RESTRICTED" AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES
UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY IS PROVIDED STATING THE PURPORTED TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE STATE SECURITIES LAWS."

B.            Independent Investigation; Access.  Subscriber acknowledges that
Subscriber, in making the decision to purchase the Units subscribed for, has
relied upon independent investigations made by it and Subscriber's
representatives, if any. Subscriber and such representatives, if any, have been
given reasonable access and opportunity, prior to any sale to it, to examine all
material books and records of the Company including all of the Company's reports
filed in accordance with the Securities Exchange Act of 1934, all material
contracts and documents relating to this Offering and an opportunity to ask
questions of, and to receive answers from the Company or any person acting on
its behalf concerning the terms and conditions of this Offering.  Subscriber and
its advisors, if any, have been furnished with access to all publicly available
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Units which have been requested
as well as the Private Placement Memorandum for this Offering and have reviewed
all such materials or have had the opportunity to do so, and expressly waived
such right.  Subscriber and its advisors, if any, have received complete and
satisfactory answers to any such inquiries.

C.            No Government Recommendation or Approval.  Subscriber understands
that no federal or state agency has made or will make any finding or
determination relating to the fairness for public investment in the Subscribers,
or has passed or made, or will pass on or make, any recommendation or
endorsement of the Units.

 

D.           Entity Purchases.  If Subscriber is a partnership, corporation or
trust, the person executing this Agreement on its behalf represents and warrants
that he, she or it is duly authorized (if the undersigned is a trust, by the
Trust Agreement) to make this investment and to enter into and execute this
Agreement on behalf of such entity.

3

--------------------------------------------------------------------------------


3.         Securities Delivery Instructions.  The shares underlying the Units
shall be delivered to the Subscriber promptly following acceptance of this
Agreement by the Company.  A Warrant Agreement is being delivered to Subscriber
contemporaneously with the shares underlying the Units.

4.         Conditions to the Company's Obligation to Sell.  Subscriber
understands that Company's obligation to deliver the Units is conditioned upon
the receipt and acceptance by the Company of this Subscription Agreement for all
of the Units.  The Company reserves the right in its complete discretion to
reject any subscription not yet accepted in whole or in part.

5.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas, without regard to conflicts of
laws rules or principles thereof.  Each Party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts serving Nueces County,
Texas, for the purposes of any action arising out of this Agreement, or the
subject matter hereof.  To the extent permitted by applicable law, each party to
this Agreement hereby waives and agrees not to assert, by way of motion, as a
defense or otherwise, in any such action (a) that such party is not personally
subject to the jurisdiction of the above-named courts, (b) that the action is
brought in an inconvenient forum, (c) that it is immune from any legal process
with respect to itself or its property, (d) that the venue of the suit, action
or proceeding is improper, or (e) that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.  In the event that any
provision of this Agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Any such provision
which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain enforceable in accordance with its respective terms.

 6.         Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereof with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous representations, warranties,
agreements and understandings in connection therewith.  This Agreement may be
amended only by a writing executed by all parties hereto.

7.         Certification.  The undersigned certifies that he has read this
entire Agreement and that every statement on his part made and set forth herein
is true and complete.

{Signature Page Follows}

4

--------------------------------------------------------------------------------


 

Dated this ____ day of ______________________, 2008.

Check one box below indicating type of Subscriber in whose name stock is to be
issued

Individual Name

 

Joint tenants with rights of survivorship

 

Tenants in the entirety

 

Corporation (an officer must sign)

 

Partnership (all general partners must sign)

 

 

______________________________________________

Print Name and Title of Subscriber

 

 

______________________________________________

Print Name and Title of Joint Subscriber, if any

 

 

______________________________________________

Signature of Subscriber

 

 

______________________________________________

Signature of Joint Subscriber, if any

 

 

______________________________________________

Signature of Representative of Subscriber

 

 

______________________________________________

Signature of Joint Representative of Subscriber, if any

 

_____________________________________________

Signature of General Partner

 

Accepted this _____ day of ______________________, 2008.

TOR MINERALS INTERNATIONAL, INC.

By:

 

Name:

Barbara Russell

 

Title:

Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------